DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-6, drawn to “A tool changing method for machine tool”) in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the following ground(s):  
It is respectfully submitted that even if the apparatus of claims 7-12 could be utilized to practice a materially different process, it will be necessary to search and examine the apparatus of claims 7-12 in order to search and examine claims 1-6 as claims 7-12 are clearly directed to the preferred apparatus utilized to practice the process of claims 1-6. Thus, search of the preferred apparatus of claims 7-12 would also be required. In this regard, the Examiner has not indicated that any extra effort would be required for searching and/or examination.

Favorable consideration and allowance are respectfully requested.

Applicant’s arguments with respect to the Requirement for Restriction/Election have been considered, but are not found to be persuasive.  First, with regards to Applicant’s argument that “Examiner has not indicated that any extra effort would be required for searching and/or examination,” Examiner notes the following.  According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments regarding search and/or examination burden (extra effort)), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, A was established, noting that separate classifications were identified on page 2 of the restriction requirement mailed 6/3/2022.  Additionally in the instant case, C was established.  On page 3 of the Requirement for Restriction mailed on 6/3/2022, it was established that at the very least, different search queries would be necessary to search the identified inventions.  For example, different searching queries would be necessary to search the feature of elected Invention I corresponding “activating the tool changing apparatus according to the disappearance of the releasement signal after inserting the tool into the spindle and moving the tool releasement apparatus to the clamped position” (claim 1) and “the tool changing apparatus not clamping the tool inserted in the spindle at a moment that the tool releasement apparatus is going to move toward the releasement position” (claim 5), and to search the feature of non-elected Invention II corresponding to “an encoder, disposed on one of the power source and the transmission mechanism to detect a current position of the output axle in the specific operation order” (claims 7 and 10).  Thus, burden has been properly established.
Lastly, Examiner will now address Applicant’s argument which stated therein that “it will be necessary to search and examine the apparatus of claims 7-12 in order to search and examine claims 1-6 as claims 7-12 are clearly directed to the preferred apparatus utilized to practice the process of claims 1-6.”  This argument has been considered, but is not deemed to be persuasive.  Rather than having to search and examine the apparatus of claims 7-12 in order to search and examine claims 1-6, Examiner would have to perform a different field of search for the apparatus of claims 7-12 as compared to that for the process of claims 1-6.  Examiner would have to perform a search within B23Q3/15503 for Invention I as Invention I is directed to a process, for example, which subgroup would not need to be searched for Invention II.  Please note that Examiner indicated on page 3 of the Requirement for Restriction mailed on 6/3/2022 that the inventions require a different field of search such as searching different classes/subclasses or subgroups or electronic resources.  These different searches show that in contrast to Applicant’s assertions that it is not in fact necessary to “search and examine the apparatus of claims 7-12 in order to search and examine claims 1-6.”  Thus, Applicant’s argument is not deemed to be persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an unclamp apparatus” in claim 1 (noting that the term “unclamp” is a function, such that the claim recites an apparatus for performing the unclamp function, but recites no additional structure sufficient to perform the unclamp function);
“a tool changing apparatus” in claim 1 (noting that the phrase “tool changing” is a function, such that the claim recites an apparatus for performing the tool changing function, but recites no additional structure sufficient to perform tool changing);
“the tool releasement apparatus” in claim 1 (noting that the phrase “tool releasement” is a function, such that the claim recites an apparatus for performing the tool releasement function, but recites no additional structure sufficient to perform tool releasement);
“an unclamp apparatus” in claim 5 (noting that the term “unclamp” is a function, such that the claim recites an apparatus for performing the unclamp function, but recites no additional structure sufficient to perform the unclamp function);
“a tool changing apparatus” in claim 5 (noting that the phrase “tool changing” is a function, such that the claim recites an apparatus for performing the tool changing function, but recites no additional structure sufficient to perform tool changing);
“the tool releasement apparatus” in claim 5 (noting that the phrase “tool releasement” is a function, such that the claim recites an apparatus for performing the tool releasement function, but recites no additional structure sufficient to perform tool releasement).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 1-2 of the claim, “A tool changing method for machine tool, adapted for changing tools on a machine tool” should be changed to, “A tool changing method for a machine tool, adapted for changing tools on [[a]] the machine tool”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 5 of the claim, “and” should be inserted before “one of the tool replacement apparatus and the spindle”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 8 of the claim, “and” should be inserted before “the releasement signal disappearing”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 9 of the claim, “the” should be inserted before “machine tool”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On lines 1-2 of the claim, “A tool changing method for machine tool, adapted for changing tools on a machine tool” should be changed to, “A tool changing method for a machine tool, adapted for changing tools on [[a]] the machine tool”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 7 of the claim, “the” should be inserted before “machine tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unclamp apparatus” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed unclamp function and to clearly link the structure, material, or acts to the unclamp function.  Rather, the specification simply states the following:
[0011] To achieve the above and other objects, the present invention provide a tool changing method for machine tool adapted for changing tools on a machine tool. The machine tool includes a spindle, an unclamp apparatus, a tool releasement detector, and a tool changing apparatus. The unclamp apparatus has a releasement position and a clamped position. When the tool releasement apparatus is at the releasement position, the spindle releases a tool. One of the tool releasement apparatus and the spindle is detected by the releasement detector so that the releasement detector sends a releasement signal. When the tool releasement apparatus is at the clamped position, the spindle clamps the tool. The releasement signal disappears. The tool changing method for machine tool includes moving the tool releasement apparatus to the releasement position, taking tools from the spindle and a magazine by the tool changing apparatus, exchanging positions of the tools, inserting one of the tool into the spindle, and moving the tool releasement apparatus to the clamped position.

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure constitutes the “unclamp apparatus” or equivalents thereto, or how or in what way that the unclamp apparatus performs the claimed unclamp function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the tool releasement apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Please note that prior to setting forth “the tool releasement apparatus” in claim 1, line 4, Applicant set forth “an unclamp apparatus” in claim 1, line 2.  Noting this, it is unclear if "the tool releasement apparatus" of claim 1, line 4 and the “unclamp apparatus” of claim 1, line 2 are actually intended to reference the same element, or if "the tool releasement apparatus" and the “unclamp apparatus” are different elements.
Line 10 of claim 1 states, “taking tools from the spindle.”  This limitation is viewed to be vague and indefinite, because if it unclear if the “tools” of claim 1, line 10 are the same tools as those set forth previously in claim 1, line 1, or if the “tools” of claim 1, line 10 are different tools from those set forth previously in claim 1, line 1, or if the “tools” of claim 1, line 10 are only a subset of the tools set forth previously in claim 1, line 1, for example.  
Line 11 of claim 1 states, “exchanging positions of the tools.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the tools” of claim 1, line 11 are intended to reference the “tools” of claim 1, line 1 or if “the tools” of claim 1, line 11 are intended to reference the “tools” of claim 1, line 10, for example.  
Lines 11-12 of claim 1 state, “inserting one of the tool into the spindle.”  This limitation is viewed to be vague and indefinite, as it is unclear if “the one of the tool” of claim 1, lines 11-12 is the same tool as that set forth in claim 1, line 8 in “the spindle clamping the tool,” or if instead “the one of the tool” of claim 1, lines 11-12 is setting forth, for example, a different tool entirely.
Claim limitation “unclamp apparatus” of claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed unclamp function and to clearly link the structure, material, or acts to the unclamp function.  Rather, the specification simply states the following in paragraph [0011] thereof:
[0011] To achieve the above and other objects, the present invention provide a tool changing method for machine tool adapted for changing tools on a machine tool. The machine tool includes a spindle, an unclamp apparatus, a tool releasement detector, and a tool changing apparatus. The unclamp apparatus has a releasement position and a clamped position. When the tool releasement apparatus is at the releasement position, the spindle releases a tool. One of the tool releasement apparatus and the spindle is detected by the releasement detector so that the releasement detector sends a releasement signal. When the tool releasement apparatus is at the clamped position, the spindle clamps the tool. The releasement signal disappears. The tool changing method for machine tool includes moving the tool releasement apparatus to the releasement position, taking tools from the spindle and a magazine by the tool changing apparatus, exchanging positions of the tools, inserting one of the tool into the spindle, and moving the tool releasement apparatus to the clamped position.

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure constitutes the “unclamp apparatus” or equivalents thereto, or how or in what way that the unclamp apparatus performs the claimed unclamp function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites the limitation "the tool releasement apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Please note that prior to setting forth “the tool releasement apparatus” in claim 5, line 4, Applicant set forth “an unclamp apparatus” in claim 5, line 2.  Noting this, it is unclear if "the tool releasement apparatus" of claim 5, line 4 and the “unclamp apparatus” of claim 5, line 2 are actually intended to reference the same element, or if "the tool releasement apparatus" and the “unclamp apparatus” are different elements.
Line 8 of claim 5 states, “taking tools from the spindle.”  This limitation is viewed to be vague and indefinite, because if it unclear if the “tools” of claim 5, line 8 are the same tools as those set forth previously in claim 5, line 1, or if the “tools” of claim 5, line 8 are different tools from those set forth previously in claim 5, line 1, or if the “tools” of claim 5, line 8 are only a subset of the tools set forth previously in claim 5, line 1, for example.  
Line 9 of claim 5 states, “exchanging positions of the tools.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the tools” of claim 5, line 9 are intended to reference the “tools” of claim 5, line 1 or if “the tools” of claim 5, line 9 are intended to reference the “tools” of claim 5, line 8, for example.  
Lines 9-10 of claim 5 state, “inserting one of the tool into the spindle.”  This limitation is viewed to be vague and indefinite, as it is unclear if “the one of the tool” of claim 5, lines 9-10 is the same tool as that set forth in claim 5, line 6 in “the spindle being able to clamp the tool,” or if instead “the one of the tool” of claim 5, lines 9-10 is actually setting forth, for example, a different tool entirely.
Line 12 of claim 5 states, “the tool inserted in the spindle.”  This limitation is viewed to be vague and indefinite, as it is unclear if “the tool inserted in the spindle” of claim 5, line 12 is the same tool as that set forth in claim 5, line 6 in “the spindle being able to grasp the tool, or if “the tool inserted in the spindle” of claim 5, line 12 is the same tool recited in “inserting one of the tool into the spindle” of claim 5, lines 9-10, or if “the tool inserted in the spindle” of claim 5, line 12 is actually setting forth, for example, a different tool entirely.
Claim 6 recites the limitation "the releasement signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described in the above rejection(s) under 35 USC 112(b), the disclosure does not provide adequate structure to perform the following claimed functions:
Unclamp (claim 1, line 2, re the “unclamp apparatus”);
Unclamp (claim 5, line 2, re the “unclamp apparatus”).
The specification does not demonstrate that Applicant has made an invention that achieves the claimed function(s) because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, as best understood in view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (Japan Publication No. JP H 07-276113 A).  
Please note that an EPO Machine Translation of Suzuki of has been relied upon by Examiner and cited below.  The EPO Machine Translation has been furnished with this action.  
Claim 1:  Suzuki discloses a tool changing method for a machine tool that is adapted for changing tools (T), the machine tool including a spindle (2).  
Note that line 2 of claim 1 sets forth therein, “an unclamp apparatus.”  The unclamp apparatus is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the unclamp apparatus limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the “unclamp” function.  With respect to Suzuki, the machine tool has an unclamping device (20) that performs unclamping of a tool (T) from the spindle (2) [EPO Machine Translation, paragraphs 0013 and 0015].  Thus, in the form of the unclamping device (20), Suzuki discloses a mechanical structure that can perform the “unclamp” function.  Based on the foregoing, the unclamping device (20) of the machine tool of Suzuki will hereinafter be referred to by Examiner as the “unclamp apparatus (20).”  
Next, please be advised that in addition to the spindle (2) and the unclamp apparatus (20), the machine tool comprises a tool releasement detector that in turn comprises a first sensor (S1) and a second sensor (S2).  With respect to the first sensor (S1) of said tool releasement detector, it senses/detects a retracted position of a pressing body (11) of the machine tool, whereas the second sensor (S2) senses/detects a forward position of the pressing body (11) [EPO Machine Translation, paragraph 0013].
Examiner notes that line 3 of claim 1 sets forth therein, “a tool changing apparatus.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (tool changing).  As a result, the “tool changing apparatus” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “tool changing apparatus” is interpreted as comprising a power source (51), a transmission mechanism (52), a tool changing arm (53), and an encoder (54) (according to paragraph [0025] of the specification), and equivalents thereof.
Regarding Suzuki, disclosure is provided on an exchange arm (8) having opposing grippers (AH1, AH2) (see Figures 1 and 3).  In use, the exchange arm (8) moves one gripper (AH1, AH2), e.g. gripper AH1, to the spindle (2) to grip the tool (T) in the spindle taper hole (2A) thereof and moves the other gripper (AH1, AH2), e.g. gripper AH2), to a magazine to grip a new tool (T).  After incurring rotation, the tool (T) and the new tool (T) are exchanged by the exchange arm (8) [EPO Machine Translation, paragraphs 0010 and 0015].  In carrying out exchange of the tool (T) and new tool (T), the exchange arm (8) performs the function of tool changing.  
Based on the foregoing, the exchange arm (8) constitutes an equivalent of the “tool changing apparatus.”  This is because the exchange arm (8) of Suzuki carries out the function specified in line 3 of the claim, said function being “tool changing.”  Further, the exchange arm (8) of Suzuki isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the exchange arm (8) performs the identical function specified in the claim (tool changing), and produces substantially the same result as the corresponding “tool changing apparatus (5)” of Applicant.  As such, it is evident that Suzuki’s exchange arm (8) is an equivalent to Applicant’s “tool changing apparatus (5).”  As a result, the exchange arm (8) of Suzuki will hereinafter be referred to by Examiner as the “tool changing apparatus (8).”
Please be advised that the unclamp apparatus (20) has a releasement position and a clamped position, each of which the pressing body (11) is movable into by means of actuation of a general purpose motor (M) [EPO Machine Translation, paragraphs 0013 and 0015].
Examiner notes that line 4 of claim 1 sets forth therein, “the tool releasement apparatus.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (tool releasement).  As a result, the “tool releasement apparatus” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “tool releasement apparatus” is interpreted as comprising a pushing rod (21) and a sensing member (22) (according to paragraph [0023] of the specification), and equivalents thereof.
Regarding Suzuki, the pressing body (11) is screwed onto a threaded rod (12) (see at least Figures 1 and 3).  According to Suzuki, when the threaded rod (12) is rotated in the direction of the solid arrow (see Figure 1), the pressing body (11) is moved away from a tail end (2B) of the spindle (2).  However, when the threaded rod (12) is rotated in the direction of the broken arrow (see Figure 1), the pressing body (11) is brought closer to the tail end (2B) of the spindle (2), and the pressing body (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2) [EPO Machine Translation, paragraphs 0011 and 0015].  Thus, in pressing the tail end (2B) of the spindle (2), the pressing body (11) performs the function of tool releasement.  
Based on the foregoing, the pressing body (11) constitutes an equivalent of the “tool releasement apparatus.”  This is because the pressing body (11) carries out the function specified in line 4 of the claim, said function being “tool releasement.”  Furthermore, the pressing body (11) of Suzuki isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the pressing body (11) performs the identical function specified in the claim (tool releasement), and produces substantially the same result as the corresponding “tool releasement apparatus (2)” of Applicant.  As such, it is evident that Suzuki’s pressing body (11) is an equivalent to Applicant’s “tool releasement apparatus (2).”  As a result, the pressing body (11) of Suzuki will hereinafter be referred to by Examiner as the “tool releasement apparatus (11).”
With respect to the tool releasement apparatus (11), when it is in the releasement position, the spindle (2) releases the tool (T), the tool releasement apparatus (11) is sensed/detected by the second sensor (S2) of the tool releasement detector, and the tool releasement detector sends a signal used by a controller (C) of the machine tool [EPO Machine Translation, paragraph 0013]. This signal constitutes a “releasement signal,” because when the tool releasement apparatus (11) is sensed/detected to be at the releasement position, the tool releasement apparatus (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2).  
In contrast, when the tool releasement apparatus (11) is disposed at the clamped position, the spindle (2) clamps the tool (T), the tool releasement apparatus (11) is sensed/detected by the first sensor (S1) of the tool releasement detector, and the tool releasement detector sends another signal used by the controller (C) [EPO Machine Translation, paragraph 0013].  Please be advised that with the sending of the another signal, the releasement signal has disappeared, noting that the tool releasement apparatus (11) has moved to a height along the threaded spindle (12) that is above the second sensor (S2) and across from the first sensor (S1).  Please note that Figure 3 of Suzuki shows the locations of the first sensor (S1) and the second sensor (S2).  
With respect to the tool changing method of Suzuki, it includes moving the tool releasement apparatus (11) to the releasement position.  Please be advised that Figure 3 of Suzuki shows the tool releasement apparatus (11) as having been moved into the releasement position.  The method of Suzuki further comprises taking tools (T) from the spindle (2) and the magazine by the tool changing apparatus (8), exchanging the positions of the tools (T), and inserting one of the tools (T) into the spindle (2) [EPO Machine Translation, paragraph 0016].  Furthermore, the method includes moving the tool releasement apparatus (11) to the clamped position.  Please be advised that Figure 1 of Suzuki shows the tool releasement apparatus (11) as having been moved into the clamped position.  When the tool releasement apparatus (11) is in the clamped position, the tool (T) that is mounted to the spindle (2) is able to, for example, process a given workpiece  [EPO Machine Translation, paragraph 0009].
Be advised that the releasement signal disappears when the tool releasement apparatus (11) has been moved into the clamped position at the height along the threaded spindle (12) that is above the second sensor (S2) and across from the first sensor (S1).  In other words, the releasement signal has disappeared, because the tool releasement apparatus (11) is no longer located at the releasement position at a height along the threaded spindle (12) that is below the first sensor (S1) and across from the second sensor (S2).  Noting this, after having inserted the tool (T) into the spindle (2) and having moved the tool releasement apparatus (11) to the clamped position, the releasement signal has disappeared, and the another signal has appeared (the another signal being the signal which the tool releasement detector sends to the controller (C) when the tool releasement apparatus (11) is sensed/detected by the first sensor (S1)).  With the disappearance of the releasement signal and the appearance of said another signal, the tool changing apparatus (8) is activated such that the grippers (AH1, AH2) thereof are stopped at a standby position (ST) on a spindle side (see Figure 3) and at a standby position (MT) on a magazine side (see Figure 3).  Therefore, the method is characterized by activating the tool changing apparatus (8) according to the disappearance of the releasement signal after inserting the tool (T) into the spindle (2) and moving the tool releasement apparatus (11) to the clamped position.  

Claim 2:  The tool changing apparatus (8) is activated according to the appearance of the releasement signal after the tool releasement apparatus (11) moves to the releasement position.  This will now be explained.  
With respect to the tool releasement apparatus (11), when it is in the releasement position, the spindle (2) releases the tool (T), the tool releasement apparatus (11) is sensed/detected by the second sensor (S2) of the tool releasement detector, and the tool releasement detector sends a signal used by the controller (C) of the machine tool [EPO Machine Translation, paragraph 0013]. This signal constitutes a “releasement signal,” because when the tool releasement apparatus (11) is sensed/detected to be at the releasement position, the tool releasement apparatus (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2).  Noting this, with the appearance of the releasement signal, the motor (M) is controlled to stop, and synchronously with this, the tool changing apparatus (8) moves it grippers (AH1, AH2) to grip the tool (T) in the spindle taper hole (2A) of the spindle (2) and to grip a new tool (T) in the magazine [EPO Machine Translation, paragraphs 0010 and 0015].  Thus, in at least this way, the tool changing apparatus (8) is activated according to the appearance of the releasement signal after the tool releasement apparatus (11) moves to the releasement position.  

Claim 3:  The tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at a moment that the tool releasement position (11) is going to move toward the releasement position.  This will now be explained.  
At a moment, for example, that the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2).  Examiner notes that the moment occurs when the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, but hasn’t yet reached said tool releasement position.  Note that at this moment, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2), because the grippers (AH1, AH2) of the tool changing apparatus (8) remain at the standby positions (ST, MT) until the tool releasement apparatus (11) is moved into the releasement position and is sensed/ detected by the second sensor (S2) of the tool releasement detector.  In other words, this moment occurs prior to the tool releasement apparatus (11) being moved into the releasement position and being sensed/detected by the second sensor (S2).  It is only after the second sensor (S2) senses the tool releasement apparatus (11), that the motor (M) is controlled to stop, and synchronously with this, the tool changing apparatus (8) moves it grippers (AH1, AH2) so as to grip the tool (T) in the spindle taper hole (2A) of the spindle (2) [EPO Machine Translation, paragraphs 0010 and 0015].  Thus, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at the moment that the tool releasement position (11) is going to move toward the releasement position.  

Claim 4:  The tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at a moment that the tool releasement position (11) is going to move toward the releasement position.  This will now be explained.  
At a moment, for example, that the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2).  Examiner notes that the moment occurs when the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, but hasn’t yet reached said tool releasement position.  Note that at this moment, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2), because the grippers (AH1, AH2) of the tool changing apparatus (8) remain at the standby positions (ST, MT) until the tool releasement apparatus (11) is moved into the releasement position and is sensed/ detected by the second sensor (S2) of the tool releasement detector.  In other words, this moment occurs prior to the tool releasement apparatus (11) being moved into the releasement position and being sensed/detected by the second sensor (S2).  It is only after the second sensor (S2) senses the tool releasement apparatus (11), that the motor (M) is controlled to stop, and synchronously with this, the tool changing apparatus (8) moves it grippers (AH1, AH2) so as to grip the tool (T) in the spindle taper hole (2A) of the spindle (2) [EPO Machine Translation, paragraphs 0010 and 0015].  Thus, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at the moment that the tool releasement position (11) is going to move toward the releasement position.  

Claim 5:  Suzuki discloses a tool changing method for a machine tool that is adapted for changing tools (T), the machine tool including a spindle (2).  
Note that line 2 of claim 5 sets forth therein, “an unclamp apparatus.”  The unclamp apparatus is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the unclamp apparatus limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the “unclamp” function.  With respect to Suzuki, the machine tool has an unclamping device (20) that performs unclamping of a tool (T) from the spindle (2) [EPO Machine Translation, paragraphs 0013 and 0015].  Thus, in the form of the unclamping device (20), Suzuki discloses a mechanical structure that can perform the “unclamp” function.  Based on the foregoing, the unclamping device (20) of the machine tool of Suzuki will hereinafter be referred to by Examiner as the “unclamp apparatus (20).”  
Next, please be advised that in addition to the spindle (2) and the unclamp apparatus (20), the machine tool comprises a tool releasement detector that in turn comprises a first sensor (S1) and a second sensor (S2).  With respect to the first sensor (S1) of said tool releasement detector, it senses/detects a retracted position of a pressing body (11) of the machine tool, whereas the second sensor (S2) senses/detects a forward position of the pressing body (11) [EPO Machine Translation, paragraph 0013].
Examiner notes that line 3 of claim 5 sets forth therein, “a tool changing apparatus.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (tool changing).  As a result, the “tool changing apparatus” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “tool changing apparatus” is interpreted as comprising a power source (51), a transmission mechanism (52), a tool changing arm (53), and an encoder (54) (according to paragraph [0025] of the specification), and equivalents thereof.
Regarding Suzuki, disclosure is provided on an exchange arm (8) having opposing grippers (AH1, AH2) (see Figures 1 and 3).  In use, the exchange arm (8) moves one gripper (AH1, AH2), e.g. gripper AH1, to the spindle (2) to grip the tool (T) in the spindle taper hole (2A) thereof and moves the other gripper (AH1, AH2), e.g. gripper AH2), to a magazine to grip a new tool (T).  After incurring rotation, the tool (T) and the new tool (T) are exchanged by the exchange arm (8) [EPO Machine Translation, paragraphs 0010 and 0015].  In carrying out exchange of the tool (T) and new tool (T), the exchange arm (8) performs the function of tool changing.  
Based on the foregoing, the exchange arm (8) constitutes an equivalent of the “tool changing apparatus.”  This is because the exchange arm (8) of Suzuki carries out the function specified in line 3 of the claim, said function being “tool changing.”  Further, the exchange arm (8) of Suzuki isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the exchange arm (8) performs the identical function specified in the claim (tool changing), and produces substantially the same result as the corresponding “tool changing apparatus (5)” of Applicant.  As such, it is evident that Suzuki’s exchange arm (8) is an equivalent to Applicant’s “tool changing apparatus (5).”  As a result, the exchange arm (8) of Suzuki will hereinafter be referred to by Examiner as the “tool changing apparatus (8).”
Please be advised that the unclamp apparatus (20) has a releasement position and a clamped position, each of which the pressing body (11) is movable into by means of actuation of a general purpose motor (M) [EPO Machine Translation, paragraphs 0013 and 0015].
Examiner notes that line 4 of claim 5 sets forth therein, “the tool releasement apparatus.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (tool releasement).  As a result, the “tool releasement apparatus” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “tool releasement apparatus” is interpreted as comprising a pushing rod (21) and a sensing member (22) (according to paragraph [0023] of the specification), and equivalents thereof.
Regarding Suzuki, the pressing body (11) is screwed onto a threaded rod (12) (see at least Figures 1 and 3).  According to Suzuki, when the threaded rod (12) is rotated in the direction of the solid arrow (see Figure 1), the pressing body (11) is moved away from a tail end (2B) of the spindle (2).  However, when the threaded rod (12) is rotated in the direction of the broken arrow (see Figure 1), the pressing body (11) is brought closer to the tail end (2B) of the spindle (2), and the pressing body (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2) [EPO Machine Translation, paragraphs 0011 and 0015].  Thus, in pressing the tail end (2B) of the spindle (2), the pressing body (11) performs the function of tool releasement.  
Based on the foregoing, the pressing body (11) constitutes an equivalent of the “tool releasement apparatus.”  This is because the pressing body (11) carries out the function specified in line 4 of the claim, said function being “tool releasement.”  Furthermore, the pressing body (11) of Suzuki isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the pressing body (11) performs the identical function specified in the claim (tool releasement), and produces substantially the same result as the corresponding “tool releasement apparatus (2)” of Applicant.  As such, it is evident that Suzuki’s pressing body (11) is an equivalent to Applicant’s “tool releasement apparatus (2).”  As a result, the pressing body (11) of Suzuki will hereinafter be referred to by Examiner as the “tool releasement apparatus (11).”
With respect to the tool releasement apparatus (11), when it is in the releasement position, the spindle (2) is able to release the tool (T), the tool releasement apparatus (11) is sensed/detected by the second sensor (S2) of the tool releasement detector, and the tool releasement detector sends a signal used by a controller (C) of the machine tool [EPO Machine Translation, paragraph 0013]. This signal constitutes a “releasement signal,” because when the tool releasement apparatus (11) is sensed/detected to be at the releasement position, the tool releasement apparatus (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2).  
In contrast, when the tool releasement apparatus (11) is disposed at the clamped position, the spindle (2) is able to clamp the tool (T), the tool releasement apparatus (11) is sensed/detected by the first sensor (S1) of the tool releasement detector, and the tool releasement detector sends another signal used by the controller (C) [EPO Machine Translation, paragraph 0013].
With respect to the tool changing method of Suzuki, it includes moving the tool releasement apparatus (11) to the releasement position.  Please be advised that Figure 3 of Suzuki shows the tool releasement apparatus (11) as having been moved into the releasement position.  The method of Suzuki further comprises taking tools (T) from the spindle (2) and the magazine by the tool changing apparatus (8), exchanging the positions of the tools (T), and inserting one of the tools (T) into the spindle (2) [EPO Machine Translation, paragraph 0016].  Furthermore, the method includes moving the tool releasement apparatus (11) to the clamped position.  Please be advised that Figure 1 of Suzuki shows the tool releasement apparatus (11) as having been moved into the clamped position.  When the tool releasement apparatus (11) is in the clamped position, the tool (T) that is mounted to the spindle (2) is able to, for example, process a given workpiece  [EPO Machine Translation, paragraph 0009].
Also, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at a moment that the tool releasement position (11) is going to move toward the releasement position.  This will now be explained.  
At a moment, for example, that the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2).  Examiner notes that the moment occurs when the tool releasement position (11) is going to move toward the tool releasement position from the clamped position, but hasn’t yet reached said tool releasement position.  Note that at this moment, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2), because the grippers (AH1, AH2) of the tool changing apparatus (8) remain at the standby positions (ST, MT) until the tool releasement apparatus (11) is moved into the releasement position and is sensed/ detected by the second sensor (S2) of the tool releasement detector.  In other words, this moment occurs prior to the tool releasement apparatus (11) being moved into the releasement position and being sensed/detected by the second sensor (S2).  It is only after the second sensor (S2) senses the tool releasement apparatus (11), that the motor (M) is controlled to stop, and synchronously with this, the tool changing apparatus (8) moves it grippers (AH1, AH2) so as to grip the tool (T) in the spindle taper hole (2A) of the spindle (2) [EPO Machine Translation, paragraphs 0010 and 0015].  Thus, the tool changing apparatus (8) doesn’t clamp the tool (T) inserted in the spindle (2) at the moment that the tool releasement position (11) is going to move toward the releasement position.  

Claim 6:  The tool changing apparatus (8) is activated according to the appearance of the releasement signal after the tool releasement apparatus (11) moves to the releasement position.  This will now be explained.  
With respect to the tool releasement apparatus (11), when it is in the releasement position, the spindle (2) releases the tool (T), the tool releasement apparatus (11) is sensed/detected by the second sensor (S2) of the tool releasement detector, and the tool releasement detector sends a signal used by the controller (C) of the machine tool [EPO Machine Translation, paragraph 0013]. This signal constitutes a “releasement signal,” because when the tool releasement apparatus (11) is sensed/detected to be at the releasement position, the tool releasement apparatus (11) presses the tail end (2B) of the spindle (2) so as to release the tool (T) held in the spindle (2).  Noting this, with the appearance of the releasement signal, the motor (M) is controlled to stop, and synchronously with this, the tool changing apparatus (8) moves it grippers (AH1, AH2) to grip the tool (T) in the spindle taper hole (2A) of the spindle (2) and to grip a new tool (T) in the magazine [EPO Machine Translation, paragraphs 0010 and 0015].  Thus, in at least this way, the tool changing apparatus (8) is activated according to the appearance of the releasement signal after the tool releasement apparatus (11) moves to the releasement position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722